Citation Nr: 0923783	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for the residuals of 
dental trauma.

5.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD.)

6.  Entitlement to an initial compensable rating for chronic 
left ankle sprain.

7.  Entitlement to an initial rating higher than 10 percent 
for chronic right ankle sprain.




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to 
January 2002 and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for GERD and assigned a noncompensable 
evaluation, effective June 16, 2006; granted service 
connection for chronic left ankle sprain and assigned a 
noncompensable evaluation, effective June 16, 2006; granted 
service connection for chronic right ankle sprain and 
assigned a 10 percent disability evaluation, effective June 
16, 2006; and denied service connection for headaches, a 
bilateral eye disability, the residuals of dental trauma, and 
hypertension. 

The issues of service connection for headaches, a bilateral 
eye disability, the residuals of dental trauma, and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Since June 16, 2006, the Veteran's GERD has been 
manifested by occasional epigastric pain after meals, with 
occasional nausea and regurgitation.  There is no objective 
clinical evidence of dysphagia or pyrosis accompanied by 
substernal or arm or shoulder pain. 

2.  Since June 16, 2006, the Veteran's chronic left ankle 
sprain has been manifested by no more than moderate 
limitation of motion.  

3.  Since June 16, 2006, the Veteran's chronic right ankle 
sprain has been manifested by no more than moderate 
limitation of motion.  


CONCLUSIONS OF LAW

1.  Since June 16, 2006, the criteria for a compensable 
rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code (DC) 7346 (2008).

2.  The criteria for a 10 percent rating, but no more, for 
chronic left ankle sprain have been met since June 16, 2006, 
the effective date of service connection.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, DC 5271 (2008).

3.  Since June 16, 2006, the criteria for an initial rating 
higher than 10 percent for chronic right ankle sprain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DC 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As these claims are appeals of initial ratings, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

A.  GERD

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in that area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114. 

The Veteran contends that his GERD warrants a compensable 
rating.  GERD is rated by analogy to hiatal hernia under 38 
C.F.R. § 4.114, Diagnostic Code 7346.  Under this code, the 
maximum schedular rating of 60 percent is warranted when 
there are symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
rating is warranted for two or more of the symptoms for the 
30 percent evaluation of less severity.  Id.

VA treatment records dated from February 2006 to December 
2006 show treatment for GERD.  In February 2006, the Veteran 
reported that he took over-the-counter Zantac, with minimal 
relief.  Physical examination was negative for any change in 
appetite, dysphagia, abdominal pain, hematemesis, melena, or 
change of bowel habits.  He was prescribed Prilosec.  In 
April 2006, he stated that his symptoms were improving with 
the new medication.  He also noticed an improvement with a 
change in diet.  He stated he would try over-the-counter 
Pepcid as well, as that had helped in the past. 

In February 2007, the Veteran underwent a VA examination in 
relation to this claim.  After a review of the Veteran's 
service treatment records, the examiner noted that when the 
Veteran was diagnosed with GERD in 2003, he had reported 
heartburn, as well as occasional nausea and vomiting after 
meals.  He was prescribed a proton pump inhibitor, which had 
provided him with relief.  At the time of the examination, 
the Veteran denied experiencing any dysphagia when consuming 
solids or liquids.  He denied any hematemesis or melena.  He 
reported symptoms of occasional epigastric pain after meals, 
which was better when using a proton pump inhibitor.  He 
denied significant reflux or regurgitation.  He took Nexium 
daily, and stated that he had nausea and regurgitation when 
he missed a dose.  Physical examination revealed no 
abnormalities.  He appeared to be well-nourished, with no 
overt signs of anemia.  

VA treatment records from May 2007 to October 2007 are 
negative for any complaints or treatment for GERD.  In a 
December 2007 statement, the Veteran asserted that since he 
was diagnosed with GERD in service, he has suffered from 
constant throwing up, difficulty swallowing, heartburn, a 
burning sensation, and bloody stools.  He also asserted that 
he as pain in his chest, arm, and shoulder. 

In this case, in order for a compensable rating to be 
assigned, the evidence must demonstrate GERD manifested by 
two or more of the following symptoms: persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain.  38 C.F.R. § 4.114 DC 7346.  Although the Veteran 
contends that he suffers from dysphagia, constant 
regurgitation, arm, and shoulder pain, the objective clinical 
evidence, as demonstrated by the February 2007 VA examination 
and VA clinical records, does not support these contentions, 
and therefore do not support the criteria for a compensable 
rating.  Significantly, on February 2007 VA examination, the 
Veteran reported occasional nausea and vomiting after meals, 
but denied experiencing any dysphagia or significant reflux.  
VA treatment records show that the Veteran's symptoms have 
responded to medication, and that he was feeling better when 
he changed his diet.  The evidence as a whole shows that, 
while the Veteran has experienced symptoms of nausea and 
vomiting after eating, the evidence does not show that he 
suffers from dysphagia or pyrosis, accompanied by substernal 
or arm or shoulder pain.  Accordingly, the Board finds that a 
compensable rating is not warranted.  Therefore, the 
preponderance of the evidence is against the claim.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for the 
Veteran's GERD.  The evidence does not show that the 
Veteran's GERD is productive of marked interference with 
employment which would be exceptional for that envisioned by 
the rating schedule at the Veteran's current rating nor does 
the evidence show frequent hospitalization related to GERD.  
For these reasons, the Board finds that referral for 
assignment of an extraschedular rating for this disability is 
not warranted.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disabling was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

The weight of the credible evidence demonstrates that since 
June 16, 2006, the Veteran's GERD has not warranted a 
compensable rating.  As the preponderance of the evidence is 
against the claim for a compensable rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Left Ankle Sprain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14.  
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The Veteran's left ankle disability has been rated 
noncompensably disabling under DC 5271.  Diagnostic Code 5271 
pertains to limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, DC 5271.  

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5003 and 5010, 
(arthritis), 5270 (ankylosis of the ankle), 5272 (ankylosis 
of the subastralgar or tarsal joint), 5273 (malunion of the 
os calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable to this claim.  A November 2006 X-ray examination 
revealed no arthritis of the left ankle.  On VA examination 
in February 2007, there was no evidence of ankylosis, 
malunion or astralgalectomy of the left ankle.  Accordingly, 
these diagnostic codes may not serve as the basis for an 
increased rating in this case.

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

A 2006 X-ray examination was negative for any acute fracture, 
dislocation, osseous deformity, or bone destruction of the 
left ankle.  Clinical VA records dated from January 2006 to 
October 2007 are otherwise negative for any complaints, 
diagnosis, or treatment for a left ankle disability. 

On February 2007 VA examination, the Veteran reported that he 
has daily pain and stiffness in the both ankles, the left 
greater than the right.  He reported occasional weakness, 
instability, and giving way, more with the left ankle than 
the right.  He reported occasional swelling of both ankles, 
mostly after prolonged use or after running.  He also noticed 
flare-ups when the weather changed.  During flare-ups, his 
ankles swelled, he tried to stay off his ankles, and he took 
Ibuprofen or Tylenol for relief.  He used no brace or 
assistive device.  He worked for a food distributer company, 
and, whe he walked in and out of the freezer, he noticed 
occasionally increased stiffness in his ankles.  He stated 
that his job performance was mildly impacted by his ankle 
disabilities, as he experienced increased stiffness to the 
ankles by the end of the day.  His main limitation was heavy 
impact on the ankles, which was particularly worse after 
running.

Physical examination revealed no significant swelling of 
either ankle.  His gait was relatively normal without any 
obvious limp or other abnormality.  On range of motion 
testing, the Veteran had 20 degrees of dorsiflexion and 45 
degrees of plantar flexion, actively and passively.  He had 
some stiffness at the very end of each range of motion.  He 
had some mild palpable tenderness on the lateral aspect of 
the left ankle near the ligament insertion of the lateral 
ankle ligaments.  He had 5/5 strength for both planter and 
dorsiflexion.  The diagnosis was chronic left ankle sprain, 
which somewhat limited his activities, including standing and 
walking. 

In December 2007, the Veteran submitted a statement in which 
he asserted that he experienced severe pain and swelling in 
both ankles on a daily basis.  He stated that standing, 
walking, weather changes, heat, and cold, all aggravate his 
ankles, and that pain relievers only provide temporary 
relief. 

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above 
examination, the Veteran was found to have full range of 
motion of the left ankle.  As the range of motion of the 
Veteran's left ankle was found to be full on examination, the 
Board finds that DC 5271 may not serve as a basis for an 
increased rating.

However, the Board finds that with consideration of 
functional impairment as a result of pain on repetitive use, 
the Veteran is entitled to a rating of 10 percent, effective 
from June 16, 2006, the date as of which service connection 
became effective.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although there is no clinical evidence demonstrating 
limitation of the range of motion of the Veteran's left 
ankle, the Veteran is competent to report and describe the 
effect of repetitive use on his left ankle because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Additionally, his testimony regarding 
the reduced functionality of his left ankle during periods of 
flare-up is credible.  Thus, the Board finds the Veteran's 
competent and credible testimony to be probative evidence 
that he has experienced a moderate disability of the ankle 
since service connection became effective.  The Board 
additionally finds the competent and credible testimony of 
the VA examiner to be supportive of a finding that this 
disability is moderate, rather than slight, in degree.  The 
VA examiner found that the Veteran was somewhat limited by 
his chronic left ankle sprain, and had trouble walking long 
distances and completing high impact activities.  On 
examination, the Veteran also had palpable tenderness to the 
left ankle, and stiffness at the end of each range of motion.  
Thus, the Veteran is entitled to a 10 percent rating for 
chronic left ankle sprain, since June 16, 2006.

With regard to whether the Veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the left 
ankle, and the Veteran has reported limitations with regard 
to the left ankle mainly in terms of prolonged walking or 
weight-bearing, and changes in the weather, the Board finds 
that the level of disability associated with the left ankle 
cannot be found to be severe.  Accordingly, the Veteran is 
not entitled to a rating in excess of 10 percent, considering 
factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for a left ankle disability, but findings supporting 
a rating in excess of 10 percent have not been documented.  
In addition, it has not been shown that the service-connected 
left ankle disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26.  However, the 
weight of the credible evidence demonstrates that a 10 
percent rating but no more for the Veteran's left ankle 
sprain has been warranted since June 16, 2006, the effective 
date of service connection.  The benefit-of-the-doubt has 
been considered in making this decision.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

C. Right Ankle Sprain

The Veteran's right ankle disability has been rated as 10 
percent disabling under DC 5271.  Diagnostic Code 5271 
pertains to limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, DC 5271.  

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5003 and 5010, 
(arthritis), 5270 (ankylosis of the ankle), 5272 (ankylosis 
of the subastralgar or tarsal joint), 5273 (malunion of the 
os calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable to this claim.  A November 2006 X-ray examination 
revealed no arthritis of right ankle. On VA examination in 
February 2007, there was no evidence of ankylosis, malunion 
or astralgalectomy of the right ankle.  Accordingly, these 
diagnostic codes may not serve as the basis for an increased 
rating in this case.

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

A 2006 X-ray examination was negative for any acute fracture, 
dislocation, osseous deformity, or bone destruction of the 
right ankle.  Clinical VA records dated from January 2006 to 
October 2007 are otherwise negative for any complaints, 
diagnosis, or treatment for a right ankle disability. 

On February 2007 VA examination, the Veteran reported the 
symptoms as stated in the analysis pertaining to his left 
ankle disability.  In regard to his right ankle, range of 
motion testing revealed dorsiflexion to 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion, actively and 
passively, with some pain and stiffness on repetitive testing 
at the very end of the ranges of motion. Compressive force 
was placed on the ankle at the end of the ranges of motion, 
which did elicit pain and stiffness.  The right ankle had no 
significant tenderness to palpation.  He had 5/5 strength for 
both planter and dorsiflexion.  The diagnosis was chronic 
right ankle sprain, which was limited by high impact 
activities, less so than his left ankle.  

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees. 38 C.F.R. § 4.71a, Plate II. On the above 
examination, the Veteran was found to have full range of 
motion of the right ankle.  As the range of motion of the 
Veteran's right ankle was found to be full on examination, 
the Board finds that DC 5271 may not serve as a basis for an 
increased rating.

In this case, the Board finds that a higher rating is not 
warranted in this case.  As the range of motion of the 
Veteran's right ankle was found to be full on examination, 
the Board finds that DC 5271 may not serve as a basis for an 
increased rating.  38 C.F.R. § 4.71a, Plate II, DC 5271.  
Additionally, there is no clinical evidence of severely 
limited range of motion of the right ankle.  On February 2007 
VA examination, the right ankle was determined to be somewhat 
limited by high impact activities, but less so than the left 
ankle.  While there was stiffness at the end of the ranges of 
motion, there was no tenderness to palpation.  He did not 
walk with an assistive device or brace, and his gait was 
described as relatively normal.  Therefore, the Board finds 
that the level of disability associated with the right ankle 
cannot be found to be severe.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The Veteran contends that his right 
ankle disability flares up with prolonged walking or 
standing.  In considering the effect of additional range of 
motion lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use, despite evidence that the 
Veteran has complained of pain and swelling following 
repetitive use, there is no credible evidence that any pain 
on use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right ankle being limited in motion to the extent required 
for a rating higher than 10 percent.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
examination revealed no additional limitation of function 
following repetitive use.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for a right ankle disability, but findings supporting 
a rating in excess of 10 percent have not been documented.  
In addition, it has not been shown that the service-connected 
right ankle disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the weight of the credible evidence demonstrates 
that since June 16, 2006, when service connection became 
effective, the Veteran's right ankle disability has not 
warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2006 and a rating 
decision in March 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the Veteran with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the Veteran is harmless because of 
the thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the Veteran, and any defect in the timing or 
content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
Veteran and had satisfied that duty prior to the final 
adjudication in the October 2007 statement of the case.

Additionally, this appeal arises from the Veteran's 
disagreement with the initial evaluations following the 
grants of service connection for the disabilities on appeal.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An initial compensable rating for GERD is denied.

A 10 percent rating for chronic left ankle sprain, but not 
higher, is granted subject to the regulations governing the 
award of monetary benefits, effective June 16, 2006,.

An initial rating higher than 10 percent for chronic right 
ankle sprain is denied. 


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection.

The Veteran asserts that he first experienced headaches, eye 
problems, and hypertension while in service.  He also 
contends that his current dental problems are related to a 
dental injury he sustained while in service.   

In regard to his claim for service connection for headaches, 
the Veteran contends that he had experienced headaches ever 
since he separated from service.  He contends that he had 
reported the headaches to numerous physicians, but that the 
advice has always been to take painkillers, as the cause of 
the headaches is unknown.  His service treatment records 
reflect that in September 2001, he was treated for viral 
gastroenteritis, which was also accompanied by a bad 
headache.  In December 2001, the Veteran was hospitalized 
for, as he described, "the worst headache in his life," 
which he had experienced for two days.  He had also 
experienced a syncopal episode.  He described the headache as 
throbbing and which worsened when he was standing.  He also 
complained of photophobia and neck pain.  He had had no head 
trauma.  While he was hospitalized, he underwent a CT scan 
and spinal tap, both of which were negative for a chronic 
disease.  A subarachnoid hemorrhage was ruled out.  On 
follow-up a few days later, the Veteran reported that he had 
felt better, but that the headache had returned, which began 
in the back of his head and moved to the front.  Post-service 
records reflect that, in March 2006, the Veteran complained 
to his eye doctor of experiencing daily headaches due to 
straining his eyes.  At an April 2006 eye examination, he 
reported having experienced headaches for about one year, 
beginning when he worked at the post office.  The headaches 
were brought on by bright lights.  The headaches were 
described as behind the eyes, like a migraine.  They were 
worse when he wore glasses all day long, or when looking into 
the bights of cars while driving at night.  While the record 
does not reflect a diagnosis pertaining to the Veteran's 
headaches, he is competent to report the incurrence headaches 
during service, as these injuries are capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board finds the Veteran's testimony in this 
regard to be credible. 

In regard to his claimed bilateral eye disability, the 
Veteran contends that, while in service, he saw "spots" in 
front of his eyes.  He contends that he now has trouble 
changing views and distances, which slows him down as he 
adjusts to what he is viewing or focusing on.  He contends 
that this problem has become progressively worse over time.  

A review of his service treatment records reflect that on the 
July 1997 enlistment examination, the Veteran was noted to 
wear glasses for myopia.  In January 1998, his corrected 
visual acuity was 20/20.  In August 2000, the Veteran 
underwent a routine eye examination, at which time he 
complained of intermittent photophobia since moving to the 
area, decreased distant visual acuity, and tearing.  The 
impression was mild dry eyes, for which he was prescribed eye 
drops, and was instructed to return for a follow-up in one 
year.  On April 2003 eye examination, the Veteran again 
reported a decrease in his distant visual acuity.  His 
prescription was adjusted and it was noted that he had myopia 
and astigmatism.  He was instructed to return for a check-up 
in two years.  There are no further records relating to any 
complaint, diagnosis, or treatment for the Veteran's eyes.  
Post-service treatment records reflect that the Veteran 
complained of a decrease in visual acuity in March 2006.  In 
April 2006, the Veteran reported feeling pressure in the back 
of his eyes.  Eye examination revealed lattice retinal 
degeneration of the left eye.  In May 2006, he reported 
experiencing momentary diplopia.  The assessment was pseudo-
convergence insufficiency.

In regard to the Veteran's claim for service connection for 
hypertension, the service treatment records reflect that, on 
several occasions, the Veteran had elevated blood pressure 
readings.  In February 1998, the Veteran had an elevated 
systolic blood pressure reading of 171, with a diastolic 
blood pressure reading of 77.  At the time of the reading, he 
had been hospitalized for a syncopal episode.  The assessment 
was a hyperventilation episode.  Cardiovascular examination 
was negative for hypertension or any cardiac condition.  In 
June 2000, the Veteran was treated for hemorrhoids.  At that 
time, he had a blood pressure reading of 146/90.  In December 
2001, the Veteran was hospitalized for testing related to 
severe headaches and syncopal episodes.  During that time 
period, he had elevated blood pressure readings, including 
readings of 145/114, 145/104, 133/91, and 166/103.  Then, in 
July 2003, when the Veteran received treatment for a left 
foot injury, he had a blood pressure was 154/90.  The Veteran 
was not diagnosed with hypertension while in service.  Post-
service VA treatment records reflect that in February 2006, 
the Veteran reported that he was told he was "borderline" 
hypertensive.  At that time, his blood pressure was 132/90 
and he was diagnosed with hypertension.  The Veteran's 
hypertension was subsequently monitored, however, the record 
does not contain an opinion as to its etiology. 

In regard to his claim for service connection for the 
residuals of dental trauma, the Veteran contends that he was 
hit in mouth with a rifle during basic training in 1998.  As 
a result of the injury, he had multiple teeth removed, 
replaced by a bridge.  He contends that he currently 
experiences pain when biting into something hot or cold, 
difficulty biting at times, and pressure and throbbing pain 
where the teeth were removed.  He contends that his dentists 
have attributed these symptoms with the surgery in service.  

A review of his service treatment records shows a March 1999 
periodic dental report stating that the Veteran experienced 
trauma to teeth #s 23-26 eight months previously.  Dental 
records dated from January to March 1998 demonstrate dental 
treatment for teeth #s 23-26.  In February 1998, the Veteran 
underwent a periodontology evaluation of the mandible and 
teeth.  At that time, there was moderate inflammation and 
advanced bone loss at #23 and #26.  In March 1998, the plan 
was for the Veteran to undergo an evaluation for surgery or 
prosthetic replacement for teeth #s 23 and #26, once he 
arrived at his next place of duty.  In June 1999, the Veteran 
underwent a prosthesis evaluation.  At that time, it was 
noted that he had a history of localized juvenile 
periodontitis (LJP) and would be losing teeth #s 23-26 as a 
result.  Teeth #s 22-25 were extracted in July 1999.  On 
September 2001 separation examination, the examiner noted 
that the Veteran had had his front lower teeth removed status 
post an injury in boot camp with a rifle.  However, aside 
from his dental records, no medical records reference any 
rifle injury or trauma to the face.  Therefore, it is unclear 
to the Board whether the Veteran's in-service dental 
procedures were as a result of trauma to the face, or as a 
result of a pre-existing dental condition, such as localized 
juvenile periodontitis.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
not yet been afforded a VA examination with respect to the 
above claims.  Because it remains unclear to the Board 
whether the Veteran's current symptoms and disabilities are 
related to his period of active service, the Board finds that 
a remand for an examination is necessary in order to fairly 
assess the merits of his claims.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Additionally, the Veteran has suggested that there are 
further medical records relating to his dental trauma, namely 
that his dentists have related his current dental problems 
with the surgery he underwent in service.  Such records are 
pertinent to his claims for service connection and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that 
he provide any updated authorization 
forms necessary to allow the RO to 
obtain any private dental treatment 
records relating to his claim.  
Thereafter, the RO should attempt to 
obtain those records.  All attempts to 
locate these records should be 
documented in the claims folder. 

2.	Schedule the Veteran for a VA 
neurological examination.  All 
indicated studies must also be 
conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  First, the examiner 
should determine whether the Veteran 
has any current headache disorder.  If 
so, the examiner should opine as to 
whether it is as likely as not (50 
percent probability or greater) that 
any current headache disorder is 
etiologically related to his period of 
active service and his complaints of 
headaches therein, or whether it more 
likely manifested following his 
separation from service, and is 
unrelated to his period of service, or 
to any incident therein.  The examiner 
should consider the Veteran's 
statements regarding the incurrence of 
the headaches, in addition to his 
statements regarding the continuity of 
symptomatology. Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (noting that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
but relied on the service treatment 
records to provide a negative 
opinion).  

3.	Schedule the Veteran for an eye 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with 
rendering the requested opinions. The 
examiner must indicate in the 
examination report that the claims 
file was reviewed.  The examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (50 percent probability or 
greater) that any current bilateral 
eye disability is related to his 
service.  Specifically, the examiner 
should state whether the Veteran's 
current eye problems are related to 
the his complaints of decreased visual 
acuity, photophobia, and dry eyes in 
August 2000 and August 2003.  

4.	Schedule the Veteran for an 
appropriate VA examination for 
hypertension.  The claims folder 
should be reviewed by the examiner and 
the report should note that review.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
current hypertension is related to his 
service, and estimate the approximate 
date of onset of the disability. 

5.	Schedule the Veteran for a dental 
examination for the purpose of 
obtaining an opinion as to the 
etiology of the Veteran's current 
dental disability.  All indicated 
studies must also be conducted.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must state in the examination 
report whether the claims file was 
reviewed.  The examiner should provide 
an opinion as to whether it is as 
likely as not (50 percent probability 
or greater) that the Veteran sustained 
any dental trauma in service, 
resulting in his current dental 
condition, specifically whether he 
lost teeth #s 23-26 in service as a 
result of a rifle injury, or due to 
the aggravation of a condition that 
existed prior to his entry into 
service.  If the examiner finds that 
the Veteran lost teeth #s 23-26 as a 
result of aggravation of a dental 
condition that existed prior to 
service, the examiner should opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the teeth were lost as a result of a 
permanent worsening of the pre-
existing condition as a result of 
service, or as a result of trauma 
sustained in service, or as to whether 
it is as likely as not (50 percent 
probability or greater) that the loss 
of the teeth were the result of a 
natural progression of the condition.  
The rationale for all opinions must be 
provided.

6.	Then, readjudicate the claims for 
headaches, bilateral eye disability, 
hypertension, and residuals of dental 
trauma.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


